Citation Nr: 0934577	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-22 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD) for the time period 
prior to September 17, 2008.

2.  Entitlement to an initial rating in excess of 30 percent 
for PTSD for the time period from September 17, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active military service from April 1963 
to January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection and assigned an initial 10 percent rating for 
PTSD, effective November 5, 2004.  Thereafter, the Veteran 
perfected an appeal as to the initial evaluation assigned for 
his service-connected PTSD disability.

In July 2008, the Board remanded the issue to the RO for 
additional development.  The development has been completed, 
and the case is before the Board for final review.

In a February 2009 rating decision, the RO granted an 
increased evaluation of 30 percent for the Veteran's service-
connected PTSD, effective September 17, 2008.  The issue of 
entitlement to a higher disability evaluation based upon an 
initial grant of service connection remains before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 
Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  For the time period prior to September 17, 2008 PTSD was 
manifested by orientation in all three spheres; good contact 
with routine aspects of reality with no signs or symptoms of 
psychosis; speech in normal tones, rhythm, and rate; 
relevant, coherent, goal-directed, and organized 
conversation; frustration and irritation with impending back 
surgery with increasing difficulty with depression, 
frustration, and sleeplessness; marked denial with regard to 
alcoholism; responsive affect and reasonably well-modulated; 
pleasant and cordial demeanor; intact memory and intellect, 
well above average capacity; no impairments in insight or 
judgment with the exception of a distorted perception of his 
alcoholism; and no suicidal or homicidal ideation.

3.  For the time period from September 17, 2008 PTSD is 
manifested by marginal grooming with fair hygiene; fair 
orientation; generally alert and responsive, but somewhat 
restless in activity level; cooperative and attentive manner, 
but somewhat apathetic and detached; fair eye contact; 
adequate engagement with the examiner; speech soft in volume 
and tone and somewhat slowed in rhythm and rate; relevant, 
coherent, and normally productive speech content; somewhat 
dysphoric and apathetic mood with somewhat blunted affect; no 
evidence of psychotic thought processes; no observed 
ritualistic or obsessive behaviors; no observed hyperarousal 
or hyperalertness; depressed presentation rather than aroused 
or anxious presentation; and fair insight and judgment.


CONCLUSIONS OF LAW

1.  For the time period prior to September 17, 2008 the 
criteria for an initial rating in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).

2.  For the time period from September 17, 2008 the criteria 
for an initial rating in excess of 30 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
PTSD was received in November 2004.  Thereafter, he was 
notified of the general provisions of the VCAA by the 
Pittsburgh RO in correspondence dated in December 2004.  This 
letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in February 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

The claim for a higher initial evaluation for PTSD is a 
downstream issue from the grant of service connection.  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement 
to the benefit claimed cannot be established."  38 C.F.R. 
§ 3.159(b) (2008).  There is no further duty to assist the 
Veteran, as the claim for a higher rating stems from the 
notice of disagreement.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, VA and 
private treatment records, and records from the Social 
Security Administration (SSA) have been obtained and 
associated with his claims file.  The Veteran has also been 
provided with VA PTSD examinations to assess the current 
nature of his PTSD disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations - General

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).
The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008)

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
? 
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or 
theft within the household), but generally 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD) for the time period 
prior to September 17, 2008.

2.  Entitlement to an initial rating in excess of 30 percent 
for PTSD for the time period from September 17, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active military service from April 1963 
to January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection and assigned an initial 10 percent rating for 
PTSD, effective November 5, 2004.  Thereafter, the Veteran 
perfected an appeal as to the initial evaluation assigned for 
his service-connected PTSD disability.

In July 2008, the Board remanded the issue to the RO for 
additional development.  The development has been completed, 
and the case is before the Board for final review.

In a February 2009 rating decision, the RO granted an 
increased evaluation of 30 percent for the Veteran's service-
connected PTSD, effective September 17, 2008.  The issue of 
entitlement to a higher disability evaluation based upon an 
initial grant of service connection remains before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 
Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  For the time period prior to September 17, 2008 PTSD was 
manifested by orientation in all three spheres; good contact 
with routine aspects of reality with no signs or symptoms of 
psychosis; speech in normal tones, rhythm, and rate; 
relevant, coherent, goal-directed, and organized 
conversation; frustration and irritation with impending back 
surgery with increasing difficulty with depression, 
frustration, and sleeplessness; marked denial with regard to 
alcoholism; responsive affect and reasonably well-modulated; 
pleasant and cordial demeanor; intact memory and intellect, 
well above average capacity; no impairments in insight or 
judgment with the exception of a distorted perception of his 
alcoholism; and no suicidal or homicidal ideation.

3.  For the time period from September 17, 2008 PTSD is 
manifested by marginal grooming with fair hygiene; fair 
orientation; generally alert and responsive, but somewhat 
restless in activity level; cooperative and attentive manner, 
but somewhat apathetic and detached; fair eye contact; 
adequate engagement with the examiner; speech soft in volume 
and tone and somewhat slowed in rhythm and rate; relevant, 
coherent, and normally productive speech content; somewhat 
dysphoric and apathetic mood with somewhat blunted affect; no 
evidence of psychotic thought processes; no observed 
ritualistic or obsessive behaviors; no observed hyperarousal 
or hyperalertness; depressed presentation rather than aroused 
or anxious presentation; and fair insight and judgment.


CONCLUSIONS OF LAW

1.  For the time period prior to September 17, 2008 the 
criteria for an initial rating in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).

2.  For the time period from September 17, 2008 the criteria 
for an initial rating in excess of 30 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
PTSD was received in November 2004.  Thereafter, he was 
notified of the general provisions of the VCAA by the 
Pittsburgh RO in correspondence dated in December 2004.  This 
letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in February 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

The claim for a higher initial evaluation for PTSD is a 
downstream issue from the grant of service connection.  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement 
to the benefit claimed cannot be established."  38 C.F.R. 
§ 3.159(b) (2008).  There is no further duty to assist the 
Veteran, as the claim for a higher rating stems from the 
notice of disagreement.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, VA and 
private treatment records, and records from the Social 
Security Administration (SSA) have been obtained and 
associated with his claims file.  The Veteran has also been 
provided with VA PTSD examinations to assess the current 
nature of his PTSD disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations - General

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  To evaluate the 
severity of a particular disability, it is essential to 
consider its history.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).
The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008)

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
? 
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or 
theft within the household), but generally 
functioning pretty well, has some meaningful 
interpersonal relationships.
60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

Private treatment records from several medical providers 
associated with the claims folder and dated before the 
Veteran's November 2004 claim for service connection to PTSD 
did not relate treatment for any mental disorder.

In a VA initial psychology consultation evaluation dated in 
October 2004 the Veteran reported that he had always thought 
about the Vietnam War and his experience as a combat medic to 
a distressful extent, but this had become more apparent in 
the last couple of years since retiring four years ago from 
his full-time job as owner of a family candy business and 
developing some medical difficulties.  He reported waking in 
cold sweats and not being able to fall back asleep, startling 
easily with loud noises or sudden approaches, being 
intolerant of fireworks, and becoming obsessed with firearms.  
He denied nightmares and described himself as irritable and 
avoidant of people and drinking more since retiring.

He denied any prior psychiatric treatment history until two 
years ago.  He also denied any current preoccupation or 
intent with suicide.  He described drinking alcohol on a 
daily basis for more than 30 years with one period of 
sobriety lasting for about eight months.  He reported 
consuming between eight to 12 beers a day along with half a 
bottle of vodka.  He stated that the stopped drinking five 
days ago because his wife offered him an ultimatum.  He 
related that since selling the family candy business four 
years ago and until March 2004 when he injured his back, he 
worked as a part-time consultant helping other businesses 
liquidate or sell.  He reported some strife in his marriage 
of more than 30 years related to his alcoholism.  He 
indicated that he had been awarded SSA disability benefits 
for a back disability.

Mental status examination findings were reported as follows:  
alert and oriented in all three spheres; in good contact with 
routine aspects of reality with no signs or symptoms of 
psychosis; speech in normal tones, rhythm, and rate; 
conversation that was relevant, coherent, goal-directed, and 
organized; relatively content appearance and not appearing 
manifestly anxious nor overtly depressed; frustration and 
irritation with impending back surgery with increasing 
difficulty with depression, frustration, and sleeplessness; 
in marked denial with regard to his alcoholism; affect was 
responsive and reasonably well-modulated; he was pleasant and 
cordial; memory and intellect appeared to be intact and well 
above average capacity; no indications of impairments in 
insight or judgment with the exception that his perception of 
his alcoholism was distorted.

The diagnosis included PTSD, moderate intensity at worst; 
alcohol dependence, chronic, severe, currently in short-term 
remission, via the Veteran's unverified report; and 
adjustment disorder with depressed mood, moderate intensity, 
secondary to general medical condition.  A GAF score of 60 to 
65 was assigned.

In a VA psychiatry note dated in November 2004 the Veteran 
reported awakening at night; a long history of drinking 
alcohol on a daily basis with abstinence from alcohol for 
several weeks; no sexual relationship with his wife for a 
year and a half due to her lack of interest; neutral feelings 
towards his mother-in-law, who had lived with the Veteran and 
his wife for two years; loss of interest in golfing, which he 
had done since age 18; and minimal hobbies other than 
watching television, reading the newspaper, and spending some 
time with the computer.  Objective findings on mental status 
examination included neatly groomed appearance, orientation 
times three, no suicidal or homicidal ideation, no indication 
of a psychotic process, memory and concentration intact, 
neutral mood, appropriate affect, and somewhat nonchalant 
attitude about his alcohol use.  The assessment included 
depressive disorder due to change in life due to retirement, 
marital issues, and current physical condition; alcohol abuse 
in remission; and rule out PTSD - mild.  A GAF score of 58 
was assigned.

In a VA mental health note dated in January 2005 the Veteran 
reported that he did have back surgery at the end of 
November, and his mood had been more variable since the 
surgery.  He stated that he had been abstinent from alcohol 
since September or October 2004 and described his marriage as 
"still rocky" at this point.  He described a fragmented 
sleep pattern and energy level that was improving slowly.  He 
denied any suicidal ideation.

In a VA social work note dated on the same day in January 
2005 the Veteran reported that he was feeling much better 
since his back surgery and had been doing serious research 
for the past year and a half about opening a coffee shop.  
The social worker noted that he displayed an extensive 
knowledge about coffee, service, and initial costs involved 
in setting up and opening a coffee shop.  After describing 
additional information about the business opportunity and the 
Veteran's extensive business experience, the social worker 
detailed that during the interview the Veteran related an 
intelligent and goal-directed manner, displayed ambivalence 
about his proposed business move into selling coffee, and his 
mood appeared to be more elevated than previously.

In a VA social work note dated in February 2005 the Veteran 
reported that he almost bought an existing business to turn 
into an ice cream and coffee store, visiting the location 
with his wife, but he reluctantly gave up the idea when he 
discovered competition down the street and a lack of parking.  
He reported that his appetite was good, he had been sleeping 
well, and his mood was much improved in the recent past.

In a VA mental health note dated in April 2005 the Veteran 
reported improvement in depressive and anxiety symptoms, and 
less irritability.  He stated that after almost nine months 
of no alcohol he relapsed and drank "several bloody marys," 
but found that his sleep and mood worsened.  He added that he 
did not like the feeling after drinking, so he stopped and 
was more convinced that using alcohol will not improve his 
mood, sleep, or pain.  He reported a fairly stable sleep 
pattern at six hours, waking once to use the bathroom.  
Objective findings included euthymic mood.  He denied any 
suicidal ideation.  The examiner noted that PTSD symptoms 
remained intermittent.

In a VA initial PTSD examination report dated in June 2005 
the Veteran reported experiencing nightmares, which he does 
not remember, but was aware of them based on his wife's 
reports of him flailing around the bed and occasionally 
inadvertently assaulting her; increased war memories since 
the Iraqi conflict began; waking from sleep within three or 
four hours and being unable to fall back asleep; being 
irritable and somewhat short-fused; being very affected by 
loud noises or sudden approaches and startling easily; and 
being socially withdrawn to some extent in contrast to when 
he owned a family business.  He reported continued alcohol 
abstinence since October 2004 and feeling much better 
physically as a result.  He reported an addiction to Darvocet 
for more than 40 years, and was encouraged to seek help.  
Reported mental status examination findings were essentially 
identical to those reported by the same examiner at the 
initial VA psychological evaluation in October 2004.  The 
examiner's overall clinical impressions included PTSD that 
was of mild intensity, and he assigned a GAF score of 
approximately 65 to 70.  The examiner indicated that the 
assigned GAF score did not take into account other non-
service-related difficulties.

In a VA treatment note dated in October 2005 the Veteran 
reported that he started walking two miles per day and was 
feeling "pretty good."  He had no complaints.

In a VA psychiatry note dated in July 2007 the Veteran sought 
inpatient treatment for a long-term problem with alcohol 
abuse and dependency.  He reported a good mood, fairly stable 
sleep and appetite, and a healthy relationship with his wife.  
He indicated that after working in the family candy business 
for over 30 years, he was now doing commercial real estate 
and was partly retired.  Mental status examination findings 
included well-organized thoughts, current speech, no suicidal 
or homicidal ideation, no psychotic process, insight quite 
good, and good judgment.  The assessment was alcohol 
dependence, PTSD, and depressive disorder, and a GAF score of 
55 was assigned.

In a VA psychiatry note dated in October 2007 the Veteran 
stated that he was maintaining sobriety.  Objective findings 
included neutral mood, not suicidal, calm.

In a VA mental health note dated in May 2008 the Veteran 
stated that he had been doing well as long as he works and 
keeps busy.  He indicated that he had no desire to drink and 
get angry about the Iraq situation, so his PTSD symptoms were 
not as bothersome to him.  He reported a good sleep pattern 
averaging seven to eight hours of good quality sleep with 
only intermittent nightmares and good energy level.  He 
reported that he was working with his son at an ice cream 
business year-round and enjoyed not only doing odd jobs for 
his son, but socializing with the other employees and some 
friends that he had made.  His mood was described as 
euthymic.

Records obtained from the Social Security Administration in 
August 2008 documented that the Veteran stopped working in 
2004 due to back pain and applied for SSA disability 
benefits.  The records contained no findings related to a 
psychiatric disability.

In a VA PTSD examination report dated in September 2008 the 
Veteran stated that he went on SSA disability in 2005 for 
physical problems and had not worked since 2004.  He reported 
that he was currently receiving treatment at the Butler VA 
Medical Center (VAMC), but the examiner noted that his visits 
appeared to be somewhat inconsistent, and there appeared to 
be no indication of recent activity in terms of psychiatric 
or mental health treatment, the last visits being in October 
2007 and May 2008.  He indicated that he no longer 
socializes; he and his wife were having problems due to his 
mood swings and changes, and he believed she was ready to 
divorce him; he spends six to seven hours per day on the 
computer; he was having problems finishing little jobs; he 
had a gun fetish, owning 30 guns, keeping one under his bed, 
and always carrying a gun; he sometimes thought his family 
would be better off if we was not around; and he lost 
interest in sex and socializing with friends.  He described a 
"mediocre" mood, normal appetite, fair sleep with some 
sleep continuity disturbance; nightmares approximately once 
per week; and occasional suicidal ideation.  He stated he was 
a fanatic about locking things up and checking things.  He 
reported abstinence from alcohol since June 2007.

Mental status examination findings included the following: 
dress was casual and appropriate, but clothing appeared 
somewhat wrinkled and soiled; grooming appeared to be 
marginal, but hygiene was fair; orientation was fair; he was 
generally alert and responsive, but somewhat restless in 
activity level; cooperative and attentive manner, but 
somewhat apathetic and detached; fair eye contact; adequate 
engagement with the examiner; speech soft in volume and tone 
and somewhat slowed in rhythm and rate; speech content was 
relevant, coherent, and normally productive; somewhat 
dysphoric and apathetic mood with somewhat blunted affect.  
The examiner further reported no evidence of psychotic 
thought processes; no ritual or obsessive behaviors reported 
or observed, no evidence of hyperarousal or hyperalertness 
during the interview, presentation as more depressed than 
aroused or anxious, and fair insight and judgment.  The 
diagnosis included PTSD, mild to moderate, secondary to 
military service and alcohol dependence, in reported stable 
remission, not related to military service.  A GAF score of 
60 was assigned.  

The examiner summarized the examination, noting that the 
examination results appeared to indicate some increase in the 
Veteran's reported PTSD-related symptomatology and overall 
dysfunction with increased social withdrawal, avoidance, 
difficulty in personal relationships, and mood-related 
symptoms since the previous 2005 VA examination.

In an addendum dated in October 2008 the examiner added that 
the Veteran's current impairment caused by his service-
connected PTSD was best described as occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

For the Time Period Prior to September 17, 2008

Based on the evidence of record, the Board finds that for the 
time period prior to September 17, 2008 the Veteran's 
service-connected PTSD was manifested by no more than an 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
Subjective evidence of PTSD symptoms included waking in cold 
sweats and not being able to fall back asleep, startling 
easily with loud noises or sudden approaches, being 
intolerant of fireworks, becoming obsessed with firearms, 
loss of interest in golfing, irritability, being socially 
withdrawn to some extent in contrast to when he owned a 
family business, intermittent nightmares, and a marital 
relationship of several decades that fluctuated between 
"rocky" and "healthy."  Notably, however, the Veteran's 
subjective symptomatology included improved, euthymic mood, 
increased socialization and goal-directed behavior, and 
improved sleep after he abstained from alcohol.  

Objective evidence of PTSD symptoms for the time period prior 
to September 17, 2008 included orientation in all three 
spheres; good contact with routine aspects of reality with no 
signs or symptoms of psychosis; speech in normal tones, 
rhythm, and rate; relevant, coherent, goal-directed, and 
organized conversation; frustration and irritation with 
impending back surgery with increasing difficulty with 
depression, frustration, and sleeplessness; marked denial 
with regard to alcoholism; responsive affect and reasonably 
well-modulated; pleasant and cordial demeanor; intact memory 
and intellect, well above average capacity; no impairments in 
insight or judgment with the exception of a distorted 
perception of his alcoholism; and no suicidal or homicidal 
ideation.

In addition, during this time period there is no probative 
evidence of PTSD symptoms such as depressed mood, anxiety, 
suspiciousness, panic attacks occurring weekly or less, or 
mild memory loss.  Therefore, the Board finds a rating in 
excess of 10 percent is not warranted for the time period 
prior to September 17, 2008.

GAF scores ranging from 55 to 70 were listed in VA treatment 
and examination records dated from October 2004 to July 2007.  
According to DSM-IV, GAF scores ranging from 61-70 are 
indicative of mild symptoms (such as depressed mood and mild 
insomnia, or some difficulty in social or occupational 
functioning), but generally functioning pretty well with some 
meaningful interpersonal relationships.  GAF scores ranging 
from 51-60 are indicative of moderate symptoms (like flat 
affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  

The Board finds that the assigned GAF scores indicative of 
mild impairment of functioning (ranging from 61 to 70) are 
more consistent with the reported symptomatology - to include 
some sleep disturbance and some social withdrawal - and, 
thus, is also consistent with no greater impairment than that 
contemplated by the initial 10 percent rating assigned for 
the time period prior to September 17, 2008.  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2008).  Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment to be more consistent 
with a 10 percent rating for the time period prior to 
September 17, 2008.

For the Time Period From September 17, 2008

Based on the evidence of record, the Board finds that for the 
time period from September 17, 2008 the Veteran's service-
connected PTSD is manifested by no more than an occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  Subjective evidence of PTSD symptoms 
during the time period from September 17, 2008 included 
decreased interest in socializing and sex; interpersonal 
problems due to his mood swings and changes; difficulty 
completing little jobs; a gun fetish; fair sleep with some 
sleep continuity disturbance; nightmares approximately once 
per week; occasional suicidal ideation; and frequent locking 
and checking behavior.  

Objective evidence of PTSD symptoms included marginal 
grooming with fair hygiene; fair orientation; generally alert 
and responsive, but somewhat restless in activity level; 
cooperative and attentive manner, but somewhat apathetic and 
detached; fair eye contact; adequate engagement with the 
examiner; speech soft in volume and tone and somewhat slowed 
in rhythm and rate; relevant, coherent, and normally 
productive speech content; somewhat dysphoric and apathetic 
mood with somewhat blunted affect; no evidence of psychotic 
thought processes; no observed ritualistic or obsessive 
behaviors; no observed hyperarousal or hyperalertness; 
depressed presentation rather than aroused or anxious 
presentation; and fair insight and judgment.

In addition, for the time period from September 17, 2008 
there was no probative evidence of PTSD symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; or impaired 
abstract thinking.  Rather, the evidence supports a finding 
of only occasional decrease in work efficiency.  Therefore, 
the Board finds that an initial rating in excess of 30 
percent for the time period from September 17, 2008 is not 
warranted.

The Board finds that the assigned GAF score 60 is consistent 
with the reported symptomatology - to include some impairment 
in social functioning including increased social isolation 
and marital conflict; fair hygiene, dysphoric and apathetic 
mood; as well as subjective complaints of sleep disturbance; 
weekly nightmares; occasional suicidal ideation; and frequent 
locking and checking behavior - and, thus, is also consistent 
with no greater impairment than that contemplated by the 
initial 30 percent rating assigned.

Both Periods

The Board acknowledges the Veteran and his representative's 
contentions that his PTSD is more severely disabling both 
time periods.  However, the Veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an initial rating in excess of 10 percent for 
the time period prior to September 17, 2008 or in excess of 
30 percent for the time period from September 17 2008 for 
PTSD.  Therefore, entitlement to an initial increased rating 
for either time period is not warranted.  The Board has 
considered additional staged ratings under Fenderson v. West, 
12 Vet. App. 119 (1999), and Hart v. Mansfield, 21 Vet. App. 
505 (2007), but concludes that they are not warranted.  Since 
the preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
any employment or frequent periods of hospitalization related 
to his service-connected disability that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Rather, during the 
time period prior to September 17, 2008, the evidence of 
record demonstrated a continued interest and knowledge in 
pursuing new business opportunities, and while the evidence 
during the period from September 17, 2008 indicated some 
difficulty in completing small tasks, there was no evidence 
of serious impairment in occupational functioning due to 
suicidal ideation, severe obsessional rituals, inability to 
keep a job, impaired judgment or thinking, or panic attacks.  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service under 38 
C.F.R. § 3.321 is not warranted for either time period.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

	(CONTINUED ON NEXT PAGE)




ORDER

For the time period prior to September 17, 2008 entitlement 
to an initial rating in excess of 10 percent for PTSD is 
denied.

For the time period from September 17, 2008 entitlement to an 
initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


